UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 11)* REPUBLIC BANCORP, INC. (Name of Issuer) CLASS A COMMON STOCK, NO PAR VALUE (Title of Class of Securities) 760281 (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [ ]Rule 13d-1(c) [X]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 760281 204 (1) Names of Reporting Persons Scott Trager (2) (a) (b) [ ] [ ] (3) SEC Use Only (4) CITIZENSHIP OR PLACE OF ORGANIZATION U.S. Number of Shares Beneficially Owned by Each Reporting Person With: (5) Sole Voting Power 236,926.7 (1) (6) Shared Voting Power 9,078,437.0 (2)(3) (7) Sole Dispositive Power 236,926.7 (1) (8) Shared Dispositive Power 55,804 (3) (9) Aggregate Amount Beneficially Owned by Each Reporting Person 9,315,363.7 (1)(2)(3) (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [ ] (11) Percent of Class Represented by Amount in Row 9 47.4% (4) (12) Type of Reporting Person (See Instructions) IN (1) Includes 29,488 shares of Class B Common Stock held by the reporting person and 1,190 shares of Class B Common Stock held in the Issuer’s 401(k) plan. Class B Common Stock is immediately convertible into Class A Common Stock on a one share for one share basis. Also, includes4,410 shares of Class A Common Stock that can be acquired under a currently exercisable option.Also includes 3,989.3 shares of Class A Common Stock allocated to the reporting person under the Republic Bancorp, Inc. Employee Stock Ownership Plan, and32,707.7 shares of Class A Common Stock held in the Issuer’s 401(k) plan. (2)Includes 7,165,051 shares of Class A Common Stock held of record by Teebank Family Limited Partnership (“Teebank”), 939,449 shares of Class B Common Stock held of record by Teebank, 750,067 shares of Class A Common Stock held of record by Jaytee Properties Limited Partnership (“Jaytee”), and 168,066 shares of Class B Common Stock held of record by Jaytee. The reporting person is a limited partner of Teebank and Jaytee. The reporting person shares voting power over the shares held of record by Teebank and Jaytee with Steven E. Trager and Sheldon Gilman, as trustee. (3)Includes 51,697 shares of Class A Common Stock and 4,107 shares of Class B Common Stock held by a family trust of which the reporting person is a co-trustee and a beneficiary. (4)Percentage was calculated based on the number of shares of Class A Common Stock outstanding as of December 31, 2009 (18,497,416) plus the securities beneficially owned by the reporting person that are currently exercisable for or convertible into shares of Class A Common Stock (1,146,710). Page 2 of 6 CUSIP No. 760281 204 ITEM 1(a).NAME OF ISSUER: Republic Bancorp, Inc. ITEM 1(b).ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES: 601 West
